Citation Nr: 0610539	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  02-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to a compensable evaluation for the service 
connected fracture of the right pelvis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from February 1943 to February 
1946.

This appeal arises from rating decisions of the Wichita, 
Kansas Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has a normal pelvis with no evidence of 
residuals or deformity of the pelvis resulting from the 
fracture during service and there is no resulting hip or low 
back disability.

3.  The veteran has minimal arthritis of the hips that is due 
to the aging process and there is normal range of motion of 
the hips.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service connected fracture of the right pelvis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, Diagnostic Codes 5294 (prior to September 
26, 2003) and 5236 (from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records include a diagnosis of simple 
comminuted fracture of the inferior and superior rami of the 
right pubis.  

On the February 1946 separation physical examination report, 
x-rays of the pelvis were negative.  

By rating action in March 1946, a noncompensable evaluation 
was assigned for a fracture of the right pelvis.  

X-rays of the pelvis in August 1948, showed a fully healed 
process and fragments were in good alignment.

X-rays of the pelvis in July 1982 were interpreted as showing 
an old healed fracture of the superior right pubic ramus.  
The pelvic bone structures were otherwise intact.  The 
diagnoses included a history of pelvic fracture.

X-rays of the pelvis in January 1986 showed old healed 
fractures of the pubic rami on the right without residual 
deformity.

On VA examination in March 2003, the examiner noted that 
range of motion of the hips was normal as there was full 
internal and external rotation, flexion, extension, 
abduction, and adduction.  All range of motion was without 
pain.  The examiner concluded that the veteran had complete 
union of the pubic fracture and that arthritis of the low 
back was most likely related to his age (normal for a man of 
78) and not related to the inservice fracture of the pelvis.  

On VA examination in August 2004, it was noted that the 
claims folder was reviewed.  X-rays of the pelvis showed 
healed fractures of the superior and inferior pubic rami 
which did not affect the acetabulum of the hip joint.  Range 
of motion of the right hip was noted as being good.  It was 
indicated that the inservice injury resulted in a right 
pelvis fracture.  Those fractures were well healed as noted 
on recent x-rays.  The right hip joint looked good.  It was 
opined that the right pubic fracture healed well and did not 
result in any hip or low back disability to include 
arthritis.  It was opined that low back problems were due to 
the aging process. 

On VA examination in May 2005, there was no pain, weakness, 
fatigability, loss of endurance or incoordination of the 
right hip.  It was noted that there was no loss of motion 
with repetitive use.  X-rays showed slight arthritis of the 
hips.  The diagnosis was slight age related arthritis of the 
hips that was unrelated to the inservice pelvic fracture.  
The basis for this opinion was the fact that the veteran's 
pelvis was stable without misalignment.  X-rays showed no 
current evidence of pelvic fracture or residuals of pelvic 
fracture.  There was no hip disability resulting from the 
pelvis fracture.  It was further opined that arthritis of the 
low back was unrelated to the pelvic fracture.  

The RO has rated the veteran's service-connected pelvic 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5294, 
which pertains to sacro-iliac injury and weakness.  
Diagnostic Code 5294 provides that the disability be rated as 
analogous to lumbosacral strain under Diagnostic Code 5295.  
This code provides that a noncompensable evaluation is 
warranted for sacroiliac injury and weakness with slight 
subjective symptoms only.  A 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 
(2003).

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-58 (Aug. 27, 2003).  Under such circumstances, the 
regulation as it existed prior to the change is applicable to 
the veteran's claim for the period prior to September 26, 
2003, and the revised regulation is applicable from September 
26, 2003 forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Under the new criteria, a 20 percent evaluation is warranted 
for a sacroiliac injury if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or when there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5236.  Under DC 5251, 
limitation of extension of the thigh to five degrees warrants 
a 10 percent evaluation; under DC 5252, limitation of flexion 
of a thigh to 45 degrees warrants a 10 percent evaluation; 
and under DC 5253, limitation of adduction or limitation of 
rotation of the thigh (cannot toe-out more than 15 degrees) 
warrant a 10 percent evaluation.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1. Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

In this case, the March 2003 VA examiner found range of 
motion of the hips to be normal without pain.  The examiner 
concluded that there was complete union of the pubic fracture 
and that low back arthritis was due to age and not the 
service connected pelvic fracture.  The August 2004 VA 
examiner noted that the well healed pelvic fracture did not 
affect the hip joint, and it was opined that the right pelvic 
fracture was well healed and did not result in any hip or low 
back disability to include arthritis.  And, finally, the May 
2005 VA examiner determined that there was no pain, weakness, 
fatigability, loss of endurance or incoordination of the 
right hip.  Slight hip arthritis was due to aging and was 
unrelated to the pelvic fracture.  It was noted that current 
x-rays showed no evidence of residuals of pelvic fracture and 
it was opined that low back arthritis and hip disability were 
unrelated to the pelvic fracture.  Accordingly, the medical 
evidence of record does not support the veteran's claim for 
the assignment of a compensable rating for disability of the 
right hip or low back under DC's 5251, 5252, 5253, 5294, 
5295, or 5236.

The Board does not doubt that the veteran experiences pain, 
but the evidence of record does not demonstrate that the pain 
the veteran experiences is etiologically related to his 
service-connected in-service pelvis fracture.  None of the VA 
examiners have endorsed such a medical relationship.  There 
is no medical evidence or opinion to the contrary. 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims has held that a higher rating can 
be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Examiners have not found functional factors due to the 
service connected pelvic fracture to further limit the 
veteran's range of motion during examinations.  Moreover, on 
VA examination in May 2005, the examiner found that there was 
no weakness, fatigability, loss of endurance or 
incoordination of the right hip or loss of motion with 
repetitive use.  Therefore, the Board does not find that a 
higher evaluation could be provided on the basis of 
functional factors under DeLuca.  See 38 C.F.R. § 4.40 
(2005).

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2005).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate as the Board finds no evidence of an 
exceptional disability picture in this case.  The record 
shows that the veteran has not been hospitalized for the 
pelvic fracture nor has the pelvic fracture resulted in 
marked interference with employment.  There is no evidence 
that the impairment resulting from pelvic fracture warrants 
extra-schedular consideration.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  The Board therefore finds that the veteran does not 
currently experience any disabling residual due to the 
service-connected pelvic fracture to include any disability 
of the right hip or low back.  Consequently, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  As there are no current 
residuals of the veteran's in-service pelvic fracture, a 
compensable evaluation is therefore not warranted.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

In this case, the Board acknowledges that the initial VCAA 
notice letter was sent to the appellant after the initial 
rating decision that is the basis for this appeal.  The 
appellant, as a result, has the right to content-complying 
notice and proper subsequent VA process.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, notice was provided by the AOJ 
in March 2005 prior to the transfer and recertification of 
the appellant's case to the Board after the March 2005 remand 
and the context of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Thereafter, the instant claim was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant in December 2005.  The claimant, therefore, has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in December 2001, June 2003, July 2004, 
and March 2005 as well as a statement of the case in 
September 2002 and subsequent supplemental statements of the 
case, which notified the appellant of the type of evidence 
necessary to substantiate his claim.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
above documents also informed the appellant about the 
information and evidence he is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability(ies) on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As service 
connection has been granted for fracture of the pelvis, the 
claim of service connection has been substantiated.  
Moreover, the veteran has been notified concerning the 
evidence needed to show entitlement to a higher degree of 
disability for residuals of the pelvic fracture.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all VA treatment records have been 
associated with the claims folder.  The veteran has not 
requested a personal hearing in relation to this claim.  
Accordingly, the Board finds that the evidentiary development 
is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with VA examinations in March 2003, August 2004, and May 
2005.  The Board finds that the evidence currently of record 
is adequate to fully and fairly evaluate the veteran's appeal 
under 38 C.F.R. § 3.159 without affording the veteran another 
VA examination.   

The Board finds that every effort has been made to seek out 
evidence helpful to the 
veteran.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to a compensable evaluation for the service 
connected fracture of the right pelvis is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


